Citation Nr: 0907887	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-27 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for hypertensive heart disease with left 
ventricular hypertrophy, status post myocardial infarction 
with inferolateral ischemia and coronary artery disease 
(heart disease).

2.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.

3.  Entitlement to an initial disability rating in excess of 
10 percent for migraine headaches.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for "gray mass."

7.  Entitlement to service connection for a cervical spine 
disorder.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from February 2003 to 
January 2004, including service in the Persian Gulf from 
March 24 to June 22, 2003.  Prior to that, he served in the 
Puerto Rico Army National Guard since November 1983.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

Issues 1, 4 and 7 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is not productive of diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.

2.  The Veteran's migraine headaches are manifested by 
frequent headaches that are analogous to characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months; however, the preponderance of 
the evidence is against a finding that the condition is 
productive of completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

3.  The Veteran's tinnitus had its onset during his active 
duty service in 2003.

4.  The Veteran is not legally entitled to service connection 
for "gray mass," which is a congenital defect.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.104, Diagnostic Code 7101 (2008).

2.  The criteria for a 30 percent rating for migraine 
headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.124a, Diagnostic 
Code 8100 (2008).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  Service connection for "gray mass" is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
October and November of 2004, prior to the initial AOJ 
decision on his claims.  Additional notice was provided to 
the Veteran in December 2006.  The Board finds that the 
notices provided fully comply with VA's duty to notify.  
Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.   

The Board further notes that the Veteran's claims for service 
connection for hypertension and migraine headaches were 
granted in the June 2005 rating decision and were each 
evaluated as 10 percent disabling.  The Veteran disagreed 
with the 10 percent evaluations of these now service-
connected disabilities in March 2006.  Since the Veteran's 
claims were initially one for service connection, which has 
been granted, the Board finds that VA's obligation to notify 
the Veteran was met as the claims for service connection were 
obviously substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, any deficiency in notice 
relating to the Veteran's appeal for increased ratings is not 
prejudicial to the Veteran.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

For service connection claims, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The Veteran was afforded VA examination on his 
claims for service connection in January and February 2005.  
The Board notes that a VA examination was not conducted as to 
the Veteran's claim for service connection for "gray mass"; 
however, as the Veteran has no legal entitlement to service 
connection for this congenital defect, a VA examination is 
not necessary to adjudicate the claim.  See 38 C.F.R. 
§ 3.159(c)(4).

For higher rating claims, the duty to assist includes 
providing the Veteran a thorough and contemporaneous 
examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
The Veteran was afforded VA examinations in December 2004 and 
December 2006.  Significantly, he does not report that the 
condition has worsened since he was last examined, and thus a 
remand is not required solely due to the passage of time.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In light of the above, the Board finds that VA has satisfied 
its duty to notify and assist and the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims. 

II.  Higher Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Hypertension

The Veteran was service-connected for hypertension in the 
June 2005 rating decision, initially evaluated as 10 percent 
disabling.  The Veteran has disagreed with that initial 
rating.

The Veteran's hypertension is evaluated under Diagnostic Code 
7101.  Diagnostic Code 7101, for hypertensive vascular 
disease (hypertension and isolated systolic hypertension), 
provides for a 60 percent rating when diastolic pressure is 
predominantly 130 or more; a 40 percent rating when diastolic 
pressure is predominantly 120 or more; a 20 percent rating 
when diastolic pressure is predominantly 110 or more, or 
systolic pressure is predominantly 200 or more; and a 10 
percent rating when diastolic pressure is predominantly 100 
or more, systolic pressure is predominantly 160 or more, or 
an individual has a history of diastolic pressure 
predominantly 100 or more that requires continuous medication 
for control.  38 C.F.R. § 4.104, Code 7101.  Note 1 to 
Diagnostic Code 7101 requires that hypertension or isolated 
systolic hypertension be confirmed by readings taken two or 
more times on at least three different days.  For purposes of 
this section, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 
7101, Note 1.

The Board has reviewed all the evidence of record, which 
consists of the Veteran's statements and testimony; the 
reports of the VA examinations conducted in January 2005 and 
December 2006; and VA and non-VA treatment records for 
January 2004 through February 2008.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in the case.  The Board will 
summarize the relevant evidence where appropriate.

The Board finds that the medical evidence fails to show that 
the Veteran's hypertension is manifested by diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  A review of the VA and non-VA 
treatment records indicates the Veteran's hypertension has 
been fairly well controlled with medication.  The highest 
blood pressure reading seen is 146/106, which was on the day 
the Veteran had a myocardial infarction.  These treatment 
records reflect that treatment resulted in subsequent blood 
pressure readings for the following two days of 130/70 and 
110/56, respectively.  

The Veteran underwent VA examinations in January 2005 and 
December 2006.  At the January 2005 VA examination, the 
Veteran's blood pressure was measured three times.  The 
results were 170/110, 165/105 and 170/110.  The diagnosis was 
arterial hypertension, uncontrolled.  The examiner noted that 
the Veteran was not on medication at that time.  At the 
December 2006 VA examination, the Veteran's blood pressure, 
taken three times, was 141/100, 140/94 and 145/100.  There is 
no indication in the report whether he was taking 
antihypertensive medication.  

Although the January 2005 VA examination results show the 
Veteran's diastolic pressure was 110 on two out of three 
readings, the Board finds the preponderance of the evidence 
is against finding that the Veteran's diastolic pressure is 
predominantly 110 or more.  Note 1 to Diagnostic Code 7101 
requires that hypertension be confirmed by readings taken two 
or more times on at least three different days.  The records 
fail to reflect that the Veteran had a diastolic pressure of 
110 or more on any other day but the day of the January 2005 
VA examination.  All the other medical evidence shows that 
his diastolic pressure off medication is predominantly 100 or 
less (excluding the day when the Veteran suffered a 
myocardial infarction).  Furthermore, the medical evidence 
fails to show that the Veteran's systolic pressure is 
predominantly 200 or more.  Rather the medical evidence shows 
it is predominantly in the 140 range or less.

For the foregoing reasons, the Board finds the Veteran's 
disability picture does not nearly approximately the next 
higher rating criteria for hypertension.  Thus the 
preponderance of the evidence is against the Veteran's claim 
for an increased disability rating, and the benefit of the 
doubt doctrine is not for application.  Consequently, the 
Veteran's claim for a disability rating higher than 10 
percent for his service-connected hypertension must be 
denied.

Migraine Headaches

The Veteran was service-connected for migraine headaches in 
the June 2005 rating decision, initially evaluated as 10 
percent disabling.  The Veteran has disagreed with that 
initial rating.

The Veteran's service-connected migraine headaches are 
evaluated under Diagnostic Code 8100.  Under that Diagnostic 
Code, a 10 percent evaluation for migraine headaches requires 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is warranted for migraine headaches where there is 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation is warranted if there are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

The Veteran's service treatment records are noncontributory 
as to the nature and severity of the Veteran's headaches.  
They merely show that he reported having headaches upon his 
return from deployment to Kuwait.

VA treatment records show the Veteran was seen in January 
2004 shortly after his discharge from service with complaints 
of progressive headache episodes.  It appears he was 
prescribed Fioricet.  In February 2004, he was seen again 
with complaints of left frontal pulsatile headaches.  In June 
2004, he complained of frequent left frontal headaches with 
associated photophobia and nausea.  He was again prescribed 
Fioricet and was referred to the Neurology Clinic for a 
consult.  

He was seen in Neurology in August 2004.  At that time, he 
reported left frontal temporal pulsatile headache 
occasionally with associated nausea, photophobia and 
phonophobia that begins with warning of oppressive sensation.  
He also noted that sometimes the headache irradiates to the 
occipital area and bilaterally as a band-like oppressive 
headache with associated neck and shoulder pain.  Frequency 
of his headaches was daily and were mildly relieved with 
Fioricet.  He referred sometimes using Fioricet five times a 
day.  Neurological examination was essentially normal.  
Review of an April 2004 magnetic resonance imaging (MRI) 
study of the brain was noted to show incidental findings of 
cortical heterotopias of gray matter with ventricular 
asymmetry.  It was otherwise normal.  The examining physician 
indicated that these findings were not related to the 
Veteran's headache symptoms.  It was noted that the Veteran 
was abusing the Fioricet (taking more than five times a day) 
and that this could be causing rebound headaches.  In view of 
the high frequency of the Veteran's headaches and history of 
hypertension, the Veteran was started on Inderal as a 
prophylaxis for migraine and nonsteroidal anti-inflammatory 
as abortive therapy since Veteran also presented with 
cervical spasm.  He was referred for physical therapy consult 
for possible treatment for cervical spasm.

At the consult in September 2004, the Veteran reported daily 
headaches that start on the left side and involve the eyes, 
the frontal head and the occipital head together with 
sensation of neck muscles bulging, pain and tension.  He 
stated that the headaches were provoked by tension and 
difficult confrontations or situations.  He denied a history 
of neck pain, but referred that neck pain is always felt in 
association with the headaches.  

An April 2005 physical therapy follow up note indicates that 
the Veteran was returning after being hospitalized for a 
myocardial infarction.  He still complained of headaches, 
constant now because of being on Nitrates for his heart.  The 
assessment was that the Veteran's headaches were tensional 
and exacerbated by Nitrates.  In October 2006, the Veteran 
stated that he quit taking the Nitrates because they caused 
headaches.

The Veteran had VA examinations in December 2004 and December 
2006 related to his headaches.  At the December 2004 VA 
examination, he reported continued headaches that were left 
sided, frontal, and ocular initially felt as a pressure 
around the orbital region and spreading posteriorly toward 
the left occipital and nuchal regions and finally ending with 
a pulsatile throbbing pattern with associated photophobia and 
phonophobia.  The Veteran referred that they occurred four 
times in a week and may last up to three days in a row with 
an intensity between 6 and 9 on a scale from 1 to 10.  He 
said that Fioricet helped relieve the pain, but the pain 
always would recur.  He related that he could continue 
ordinary activities with the headaches.  Neurological 
examination was essentially within normal limits.  The 
assessment was chronic recurring migraine headaches without 
aura.

At the December 2006 VA examination, the Veteran complained 
of having headaches weekly.  He indicated that most attacks 
are prostrating.  The headaches last one to two days.  He 
takes only over the counter medication.  Physical examination 
was essentially within normal limits.  The diagnosis was 
chronic, recurrent headaches, hemicranic, without aura.  The 
examiner noted that the headaches would severely affect the 
Veteran's daily activities in such areas as chores, shopping, 
exercise, sports, and recreation and would mildly affect 
traveling.  There would be no limitations in feeding, 
bathing, dressing, toileting and grooming.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After considering this evidence and resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
Veteran's disability picture more nearly approximates the 
criteria for a 30 percent disability rating under Diagnostic 
Code 8100 because of the frequency and severity of the 
Veteran's headaches.  A higher disability rating would not be 
warranted, however, because the evidence fails to show that 
the Veteran has completely prostrating and prolonged attacks 
that are productive of severe economic inadaptability.  
Although the evidence shows that the Veteran is not working, 
this is because of his heart disorder and not his migraine 
headaches.

For the foregoing reasons, the Board finds that a 30 percent 
disability rating, but no higher, is warranted for the 
Veteran's service-connected migraine headaches.  The 
Veteran's appeal is, therefore, granted, but only to that 
extent.

III.  Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Tinnitus

The Board finds that the evidence establishes that the 
Veteran has tinnitus that had its onset during his period of 
active duty in 2003.  Although the post-service medical 
evidence does not show a diagnosis of tinnitus, a July 2004 
VA audiology consult and a January 2005 VA audio examination 
reveal that the Veteran complained of having bilateral 
tinnitus.  He also referred exposure to noise while serving 
in Kuwait in that he was onboard a ship and his bunk was 
right next to the engine room.  He also reported exposure to 
artillery noise during training while with the National Guard 
and while in Kuwait.  The Board notes that the Veteran's DD 
214 indicates his military occupational specialty was 
Infantryman, which is consistent with his reports of exposure 
to artillery fire.  

Finally, the Veteran's service treatment records prior to his 
active duty service in 2003 fail to show any complaints of or 
findings consistent with tinnitus.  However, on his Post 
Deployment Health Assessment in 2003, the Veteran reported 
having ringing of the ears (i.e., tinnitus).  

As the Veteran reported having tinnitus in service and within 
a short period after service, the Board finds that the 
evidence establishes a continuity of symptomatology since 
active duty service.  Thus, the evidence is in favor of 
finding that the Veteran has tinnitus that is related to his 
military service.  Service connection for tinnitus is, 
therefore, warranted.

Gray Mass

The Veteran filed a claim of service connection for "gray 
mass."  This claim is based upon a MRI of the brain with 
contrast taken in April 2004.  The MRI report reveals that 
there is heterotopia of gray matter at the left lateral 
ventricle and asymmetry in the size of the ventricles.  

The medical evidence, however, shows that this is a 
congenital disorder.  The note of an August 2004 VA 
Neurological Consult discusses the MRI's findings and states 
that the Veteran was "incidentally found with cortical 
heterotopias and ventricular system asymmetry which are not 
related to the Veteran's symptoms of headache since this 
(sic) findings are congenital."  In addition, the VA 
examiner who conducted the December 2004 VA neurology 
examination commented that the Veteran underwent a 
computerized tomography of the head in March 2004 and was 
found with asymmetrical ventricles, being the left frontal 
horn larger that the right, and this was considered a normal 
variant by the radiologist.  He further noted that the 
Veteran was also found to have heterotopic gray matter 
observed in the subependymal lining of the ventricle.  Under 
diagnoses, the examiner listed asymmetrical ventricles and 
heterotopic cerebral gray matter as observed on imaging 
without clinical manifestations and considered a congenital 
anatomical variant.  Thus, he stated that these are certainly 
not related to military service.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiencies are not 
diseases or injuries within the meaning of applicable 
legislation, and therefore cannot be service connected.  
38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  Service connection may, however be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if these conditions were incurred in or 
aggravated during service within the meaning of VA law and 
regulations.  VAOPGCPREC 82-90.  In order to be service-
connected, therefore, it must first be determined that the 
Veteran's congenital condition is a disease process such that 
it is subject to improving or worsening.  Id.  

The heterotopic cerebral gray matter observed on imaging is 
clearly thought by the medical professionals to be a 
congenital defect without clinical manifestations.  There is 
no showing, therefore, that this condition is subject to 
improving or worsening.  Thus, the Board finds that this 
condition is not a disease process for which service 
connection may be granted.  Consequently, service connection 
for "gray mass" is denied as a matter of law.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for hypertension is denied.

Entitlement to an initial disability rating of 30 percent, 
but no higher, for migraine headaches is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for "gray mass" is 
denied.


REMAND

The Board finds that the Veteran's claims for an initial 
increased disability rating for service-connected heart 
disease and for service connection for bilateral hearing loss 
and cervical spine disability should be remanded for 
additional development.

Heart Disease

The Veteran's service-connected heart disease has been rated 
as 30 percent disabling under Diagnostic Code 7007, which 
evaluates hypertensive heart disease.  Under this Diagnostic 
Code, a 60 percent rating requires more than one episode of 
acute congestive heart failure in the past year; or a 
workload of greater than 3 METs but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating requires 
chronic congestive heart failure; or a workload of 3 METs or 
less that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7007. 

Although the Veteran has been provided with two VA 
examinations related to this disability, neither examination 
included exercise testing to evaluate the Veteran's METs.  
Nor did the examiners specify that one of the exclusions (as 
set forth in the examination report) was met for not 
conducting exercise testing.  In addition, the Board notes 
that the second VA examiner provided an estimated METs of 4 
to 10.  However, that is insufficiently vague as 10 METs 
would only provide a 10 percent rating but 4 METs could mean 
a rating of 60 percent.  Finally, the VA and non-VA treatment 
records, although including evidence that exercise testing 
was performed, do not set forth sufficient information to 
fully evaluate this disability based on METs.

As the rating criteria use METs as an alternative means of 
evaluating the Veteran's heart disease, the Board would be 
remiss to evaluate this disability without evidence relating 
to this alternative means of rating the Veteran's disability.  
Thus, remand is necessary to obtain a new VA heart 
examination that evaluates the Veteran's heart disease on all 
bases set forth in the Diagnostic Code.

Hearing Loss

The Veteran claims that his hearing loss is due to military 
noise exposure, especially during his period of active duty 
in Kuwait when he was aboard a ship and bunked next to the 
engine room.    

The Veteran enlisted in the Army National Guard in 1983 and 
was examined prior to entry, including undergoing an 
audiometric test.  That test revealed that the Veteran had a 
decrease in hearing acuity although it was not sufficient to 
be considered an impairment for VA purposes.  See 38 C.F.R. 
§ 3.385 (defining impaired hearing to be a disability when 
the auditory threshold in any of the frequencies from 500 to 
4000 Hertz is 40 decibels or greater; or when auditory 
thresholds for at least three of these frequencies is 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent).  

However, at the Veteran's first quadrennial examination in 
October 1877, the audiometric testing revealed a further loss 
of hearing acuity such that there was a hearing disability in 
the left ear and almost in the right ear.  Subsequent 
quadrennial audiometric examinations continued to show a 
worsening of the Veteran's bilateral hearing.  Therefore, 
when the Veteran entered into active duty in February 2003, 
his audiometric results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
50
50
LEFT
20
20
15
55
50

A Veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  

38 U.S.C.A. §§ 1111 and 1132.  The presumption of soundness 
can be rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service.  38 U.S.C.A. 
§§ 1111, 1132; 38 C.F.R. § 3.304(b).  It is clear that the 
Veteran had a bilateral hearing disability as defined for VA 
purposes upon entrance into active duty.  He is, therefore, 
not entitled to the presumption of soundness for this 
disability for his period of active duty service from 
February 2003 to January 2004.  

In order for him to show entitlement to service connection, 
the evidence must show one of three things:  1) that his 
bilateral hearing loss is due to an injury incurred during a 
period of inactive duty for training; 2) that his bilateral 
hearing was is due to an injury or disease during a period of 
active duty for training; or 3) that his pre-existing 
bilateral hearing loss was aggravated during his period of 
active duty.

The Board notes that the Veteran was an infantryman, and he 
has made statements to the effect that he was exposed to 
"infantry/artillery fire" while serving in the National 
Guard.  Although the Veteran's service treatment records have 
been obtained, his personnel records have not.  These records 
may shed some light on the Veteran's periods of training and 
his duties during them.  Thus, on remand, the Puerto Rico 
Adjutant General should be contacted and requested to provide 
copies of those records.  Furthermore, the National Personnel 
Records Center should be contacted to provide the Veteran's 
service personnel records for his period of active duty as 
well.

Further, although he was provided with a VA examination in 
January 2005, the examiner failed to opine as to whether the 
Veteran's bilateral hearing loss was related to an injury 
(i.e., noise exposure) during a period of inactive duty for 
training or active duty for training, or that it was 
aggravated during his active service.  Thus, a new VA 
examination is in order to obtain such an opinion.

Cervical Spine Disorder

At a general medical VA examination conducted in February 
2005, the Veteran complained of having cervical pain.  X-rays 
of the cervical spine revealed mild disc space narrowing 
diffusely, mild spur formation diffusely, mild periarticular 
sclerosis and facet joint diffusely, and mild diffuse disc 
space narrowing and spondylosis.  The examiner's assessment 
was that the Veteran has degenerative disc disease of the 
cervical spine.  

Complaints of neck pain were noted at an August 2004 
Neurology consult.  A January 2005 physical therapy 
assessment shows that the Veteran denied a history of trauma 
related to his neck, and he reported the onset to be 
approximately six months before.  An April 2005 physical 
therapy assessment indicates that the Veteran had neck pain 
and headaches.  Cervical x-rays revealed mild diffuse disc 
space narrowing, mild diffuse spondylosis and mild 
periarticular sclerosis at the facet joints.  The assessment 
was degenerative joint disease of the cervical spine.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Puerto Rico Adjutant 
General's Office and request a copy of the 
Veteran's personnel records for the period 
of his Army National Guard service from 
1983 to 2003.  Associate all requests and 
records received with the claims file.  If 
records are unavailable, a negative reply 
is requested.  

2.  Contact the National Personnel Records 
Center and request it provide the 
Veteran's personnel records for the period 
of his active duty from February 2003 to 
January 2004.  Associate all requests and 
records received with the claims file.  If 
records are unavailable from any sources, 
a negative reply is requested.  

3.  Thereafter, schedule the Veteran for 
the following VA examinations. The claims 
file must be provided to and reviewed by 
each examiner, who must indicate in 
his/her report that said review has been 
accomplished.

Heart Examination - All necessary tests 
and studies should be conducted in order 
to ascertain the severity of the Veteran's 
service-connected heart disease.  The 
examiner should determine the Veteran's 
workload in METs and left ventricular 
dysfunction, if any.  Furthermore, the 
examiner should elicit information as to 
the frequency, duration, and severity of 
any associated symptomatology, and loss of 
function in daily activities, including 
work and physical activity.  

Audio Examination - The examiner should 
elicit from the Veteran a detailed account of 
any instances of noise exposure during 
military service as well as before and after 
service.  The Board notes that the record 
indicates that the Veteran was a police 
officer for Puerto Rico Police department for 
many years.  

After reviewing the file and conducting 
audiometric testing, the examiner should 
render the following opinions:

a)  Is it at least as likely as not (i.e., at 
least a 50 percent probability) that the 
Veteran's current bilateral hearing loss is 
related to noise exposure during a period of 
inactive duty for training or active duty for 
training during the years 1983 to 2002?

b)  Is it at least as likely as not (i.e., at 
least a 50 percent probability) that the 
Veteran's pre-existing bilateral hearing loss 
was aggravated during his active duty service 
from February 2003 to January 2004?  

The examiner should provide a complete 
rationale for all findings and conclusions in 
a legible.  

4.  The veteran should be afforded an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of his 
cervical spine disability.  All cervical 
spine conditions should be diagnosed.  The 
claims folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all findings 
should be reported in detail.  The examiner 
should opine as to whether it is at least as 
likely as not that the veteran's cervical 
spine disability is related to or had its 
onset in service.  If arthritis or disc 
disease of the cervical spine is diagnosed, 
the examiner must state whether it is at 
least as likely as not that the condition 
manifested within one year of his discharge 
from active duty in January 2004.  The 
rationale for all opinions expressed should 
be provided in a legible report.  

5.  Then, the RO should reconsider the 
veteran's cervical spine, low back, renal 
disability and TDIU claims.  If the benefits 
sought on appeal are not granted, a 
supplemental statement of the case should be 
issued and the veteran and her representative 
should be provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


